                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:19-cr-00031-MOC-DSC

 UNITED STATES OF AMERICA                               )
                                                        )
                                                        )
                                                        )
 Vs.                                                    )                ORDER
                                                        )
 GERVAN ROMAIN TAYLOR,                                  )
                                                        )
                      Defendant.                        )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 80). Defendant seeks early release from prison under

18 U.S.C. § 3582(c)(1)(A) based on the COVID-19 pandemic. The Government has responded

in opposition to the motion.

       I.      BACKGROUND

       On January 31, 2019, the Defendant was named in a three count Bill of Information.

(Doc. No. 59). Count one alleged that Defendant engaged in a Conspiracy to Distribute a

Controlled Substance, in violation of 21 U.S.C. §§841(a)(1), 841(b)(1)(A), and 846; Count two

alleged Money Laundering in violation of 18 U.S.C. §§1956(a)(1)(B)(i) and 1956(h); and Count

Three alleged violations of 21 U.S.C. §§841(a)(1) and 841(b)(1)(B). (Id.). Defendant pleaded

guilty pursuant to a plea agreement on February 7, 2019. (Doc. No. 6F1). On September 5, 2019,

this Court sentenced the Defendant to 78 months imprisonment, followed by three years

supervised release. (Doc. No. 73). On May 12, 2020, the Defendant filed a pro se Motion for

Home Confinement. (Doc. No. 76). The Court denied Defendant’s request for Home


                                              -1-



       Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 1 of 7
Confinement on May 21, 2020. (Doc. No. 77).

       On December 16, 2020, Defendant made a motion for Compassionate Release with this

Court. (Doc. No. 80). Defendant showed he had applied for compassionate release with the

Warden of FSL Jesup on April 16, 2020. (Doc. No. 84, Ex. B). That application was denied on

April 22, 2020. (Doc. No. 84, Ex. C). Since the Warden of FSL Jesup has acted on Defendant’s

request, Defendant’s motion is ripe for review by this Court.

       Defendant’s request for Compassionate release cites only to his tuberculosis and asthma

as being the basis for his compassionate release motion. Tuberculosis is not among the known

conditions which to places an individual at an increased risk of severe illness from COVID-19.

Defendant’s medical records and his compassionate release motion both indicate that his

tuberculosis has resolved. (Doc. No. 84, Ex. A; Doc. No. 80 at 1). The defendant self-reports

asthma, with an inhaler was first prescribed on April 2, 2020. (Doc. No. 84, Ex. A at 15).

Defendant’s medical records note that there is no documented history or treatment for asthma or

breathing issues prior to April of 2020, aside from Defendant’s self-reported history. (Id.). There

is no indication that Defendant’s asthma is moderate or severe in nature and “might” increase his

risk of illness from COVID-19.

       II.     DISCUSSION

       By its terms, 18 U.S.C. § 3582(c)(1)(A) permits the Court to reduce a defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds,

as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to establish that



                                                -2-



      Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 2 of 7
he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a non-binding policy statement addressing

motions for reduction of sentences under § 3582(c)(1)(A).1 As relevant here, the non-binding

policy statement provides that a court may reduce the term of imprisonment after considering the

§ 3553(a) factors if the Court finds that (i) “extraordinary and compelling reasons warrant the

reduction”; (ii) “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

       The policy statement includes an application note specifying the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (I) suffering from a



1 In a recent decision, the Fourth Circuit determined that the policy statement is no longer
binding on courts deciding compassionate release motions because U.S.S.G. § 1B1.13 was
enacted before the First Step Act. United States v. McCoy, 2020 WL 7050097 (4th Cir. Dec. 2,
2020). Specifically, the Fourth Circuit held that the policy statement found in U.S.S.G. § 1B1.13
does not apply to compassionate release motions brought by inmates under 18 U.S.C. §
3582(c)(1)(A)(i). Id. at **6–9. The McCoy Court reasoned that, because Section 1B1.13 applies
only to motions brought by the Bureau of Prisons, it cannot be the policy statement applicable in
circumstances where defendants bring their own motions for compassionate release. Id. In place
of the no-longer-applicable policy statement, McCoy permits “courts [to] make their own
independent determinations of what constitutes an ‘extraordinary and compelling reason[ ]’
under § 3582(c)(1)(A), as consistent with the statutory language[.]” Id. at *9. The McCoy Court
noted, however, that Section 1B1.13 “remains helpful guidance even when motions are filed by
defendants.” Id. at *7 n.7. Because this Court finds that the policy statement is extremely helpful
in assessing motions for compassionate release brought by defendants, the Court will rely on it as
guidance.

                                                 -3-



      Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 3 of 7
serious physical or medical condition, (II) suffering from a serious functional or cognitive

impairment, or (III) experiencing deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, in addition to the

non-binding policy statement, the Fourth Circuit has recently clarified that courts may make their

own independent determinations as to what constitute “extraordinary and compelling reasons” to

warrant a reduction of sentence under Section 3582(c)(1)(A). United States v. McCoy, 2020 WL

7050097 (4th Cir. Dec. 2, 2020).

         The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, cannot alone provide a basis for a sentence reduction. The

conditions described in U.S.S.G. § 1B1.13 encompass specific serious medical conditions

afflicting an individual inmate, not generalized threats to the entire population. As the Third

Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

         That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under Section 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,2



2   See Centers for Disease Control, People with Certain Medical Conditions, available at

                                                 -4-



        Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 4 of 7
that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I).

       Here, Defendant fails to meet the heightened standard required by § 3582(c)(1)(A)(i).

The only condition cited by Defendant which qualifies as a CDC risk factor is asthma.3 Asthma

is listed as one of the conditions where an individual “might be at an increased risk” for severe

illness from COVID-19. (Id.). In this case, the evidence that Defendant has asthma is limited to

Defendant’s own self-reporting. (Doc. No. 84, Ex. A. at 15). Defendant appears to have been

prescribed an inhaler for the first time in April of 2020 and, aside from a single treatment note on

April 2, 2020, has not been otherwise treated for asthma. (Id.). His medical ailments appear to be

under control and his asthma does not present any impediment to his ability to provide self-care

in the prison. For these reasons, Defendant has failed to establish his asthma presents an

“extraordinary and compelling reason” for a sentence reduction under § 3582(c).

       Furthermore, even if Defendant’s condition places him at an increased risk of COVID-19,

he is not entitled to relief after a consideration of the 3553(a) factors. Under the applicable policy

statement, this Court must deny a sentence reduction unless it determines the defendant “is not a



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (as of November 23, 2020).
3
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last accessed November 17, 2020).

                                                 -5-



      Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 5 of 7
danger to the safety of any other person or to the community.” USSG § 1B1.13(2). Here, it

seems likely that Defendant would pose a danger to public safety if released; additionally, this

Court must consider the § 3553(a) factors, as “applicable.”

       The § 3553(a) factors disfavor a sentence reduction. Defendant was sentenced to 78

months in prison for Conspiracy to distribute narcotics, distribution of methamphetamine, and

money laundering. (Doc. No. 73). The imposed sentence was below the advisory guideline of 87-

108 months. (Doc. No. 70 at ¶ 69). Defendant has currently served about 33% of the imposed

sentence. (Doc. No. 84, Ex. D at 2). Granting Defendant’s request for early release would not

adequately reflect the seriousness of Defendant’s offense, promote respect for the law, provide

just punishment based on the seriousness of the offenses, or provide adequate deterrence from

such conduct.

       Additionally, the history and characteristics of Defendant’s offense necessitate a lengthy

sentence. Defendant does not have a lengthy criminal history, but he was involved in the

possession of with intent to distribute approximately 1.5 kilograms of methamphetamine, as well

as attempting to launder the resulting proceeds. (Doc. No. 70 at ¶¶12-20).

       In sum, in light of Defendant’s record and the totality of relevant circumstances, this

Court denies the motion for a sentence reduction. (Doc. No. 80). Having thus considered

Defendant’s motion and reviewed the pleadings, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 80), is DENIED.




                                                -6-



      Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 6 of 7
                               Signed: January 25, 2021




                               -7-



Case 3:19-cr-00031-MOC-DSC Document 86 Filed 01/25/21 Page 7 of 7
